DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, per page 10, filed May 16, 2022, with respect to claim 14 have been fully considered and are persuasive.  The 112 rejection of March 16, 2022 has been withdrawn. 
Applicant’s arguments, per page 14, filed May 16, 2022, with respect to claim 25 have been fully considered and are persuasive.  The rejection of March 16, 2022 has been withdrawn. 	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
Claims 15, 18-20, 22-24, 26-38, and 41-50 are canceled.  Claims 10 and 16 are withdrawn.  Claims 1-9, 11-14, 17, 21, 25, and 39-40 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0256558) in view of Natsume (US 2006/0284231).
	Claim 1, Zhang discloses (Fig. 4) a vertical memory device, comprising: 	a circuit pattern (PGE/20/22, peripheral circuit gate electrode/contact plug/conductive line, Para [0033] –[0034]) on (PGE/20/22 on 10) a first substrate (10, first substrate, Para [0033]); 	an insulating interlayer (24, first interlayer dielectric layer, Para [0036]) on the first substrate (24 is on 10), the insulating interlayer covering the circuit pattern (24 covers 10); 	a second substrate (100, second substrate, Para [0037]); 	gate electrodes (140, gate electrodes, Para [0043]) spaced apart from each other in a second direction on the second substrate (140s on 100 are spaced apart from each other in Z direction), the second direction being substantially perpendicular to the upper surface of the first substrate (Z direction is perpendicular to upper surface of 10); and 	a channel (VC, vertical channel regions, Para [0048]) extending through the gate electrodes in the second direction (VC extends through 140 in Z direction).	Zhang does not explicitly disclose an intermediate insulation layer on the insulating interlayer, the intermediate insulation layer extending in a first direction substantially parallel to an upper surface of the first substrate, and the intermediate insulation layer having at least one recess on an upper surface thereof, wherein sidewalls of the at least one recess are spaced apart from a first contact plug extending through the recess such that a buffer layer is provided in the recess with the first contact plug; a second substrate on the intermediate insulation layer.	However, Natsume discloses an intermediate insulation layer (120, hydrogen barrier film may be SiN, Para [0034], [0077]) on (120 on 111) an insulating interlayer (111, third insulating film, Para [0078]), the intermediate insulation layer extending in a first direction substantially parallel to an upper surface (120 extends in a horizontal direction parallel to upper surface of 100) of a first substrate (100, semiconductor substrate, Para [0059]), and the intermediate insulation layer having at least one recess on an upper surface thereof (120 has recess on left hereinafter “recess”), wherein sidewalls of the at least one recess are spaced apart (sidewalls of recess are spaced apart from 108 since it is not conformal to it) from a first contact plug (108, first contact plug, Para [0063]) extending through the recess (108 extends through recess) such that a buffer layer (121, fourth insulating film, Para [0085]) is provided in the recess with the first contact plug (121 is provided in recess with 108);	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the insulating layers of Natsume to the memory device of Zhang as part of a 3D memory configuration which can prevent oxidization resulting in stable contact resistance (Natsume, Para [0024]).	Consequently, second substrate 100 of Zhang would be on 120 of Natsume.	Claim 4, Zhang in view of Natsume discloses the vertical memory device of claim 1.	Zhang discloses (Fig. 4) wherein each of the gate electrodes extends in the first direction (140 extend in Z direction).	Claim 5, Zhang in view of Natsume discloses the vertical memory device of claim 1.	Zhang discloses (Fig. 4) wherein each of the gate electrodes extends in the third direction (140 extends in Y direction as seen in Fig. 3).	Claim 6, Zhang in view of Natsume discloses the vertical memory device of claim 1.	Natsume discloses (Fig. 7) wherein the an intermediate insulation layer (120) includes a plurality of recesses (120 has plurality of recesses), each of the recesses extends in a direction substantially parallel to the upper surface of the first substrate (recesses extend in X-direction parallel to upper surface of 100) and makes an acute angle with the first direction (since X-direction is the first direction it would make 0 degree angle).	Claim 7, Zhang in view of Natsume discloses the vertical memory device of claim 1.	Natsume discloses (Fig. 7) wherein the intermediate insulation layer (120) includes a pattern (120 has pattern of horizontal and vertical segments with recesses on left and right side), wherein the pattern is a recess having a bar shape extending in the first direction (recess has horizontal bar shape in X-direction) on the upper surface of the intermediate insulation layer (recess is on upper surface of 120).	Claim 8, Zhang in view of Natsume discloses the vertical memory device of claim 7.	Natsume discloses (Fig. 7) wherein the buffer layer (121) is on the intermediate insulation layer (121 is on 120), the buffer layer fills the recess and has a flat upper surface (121 recess and has an flat upper surface).	Claim 9, Zhang in view of Natsume discloses the vertical memory device of claim 1, wherein the intermediate insulation layer (120 of Natsume) is a first intermediate insulation layer (120 is a first intermediate insulation layer), and 	wherein the vertical memory device further comprises: 	wirings (Zhang, Fig. 4, GWL/CGCP, global word lines/cell contact plugs, Para [0058] – [0059]) on the gate electrodes (GWL/CGCP is on 140), the wirings being electrically connected to the gate electrodes (CGCP connected to 140, Para [0058]); and	a second intermediate insulation layer (Zhang, 180, third interlayer dielectric layer, Para [0057]) on (under broadest reasonable interpretation (BRI) 180 can be considered on portion of CGCP) the wirings (GWL/CGCP).  	Claim 11, Zhang in view of Natsume discloses the vertical memory device of claim 1.	Zhang discloses (Fig. 4) further comprising a contact plug structure (CS/CSR/28, contact structure/via, Para [0055], [0038]) extending in the second direction through the gate electrodes and the second substrate (CS extends through 140and CSR extends through 100) to be electrically connected to the circuit pattern (28 connects 10 to 100 and thus connects CS to PGE, Para [0038]) , wherein the contact plug structure includes a contact plug and an insulation spacer covering a sidewall of the contact plug (CS includes common source contact 143 and horizontal insulation layer 150 covering sidewalls of 143, Para [0053] – [0056]).	Claim 12, Zhang in view of Natsume discloses the vertical memory device of claim 11, wherein the contact plug structure extends through the intermediate insulation layer and contacts the intermediate insulation layer (28 of CS/CSR/28 of Zhang would extend through 120 of Natsume and thus contact it). 	Claim 13, Zhang in view of Natsume discloses the vertical memory device of claim 11, wherein the contact plug extends through the intermediate insulation layer (CS/CSR/28 of Zhang would extend through 120 of Natsume).	
	Allowable Subject Matter
Claims 2-3, 14, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims  allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Zhang (US 2017/0256558), Lee (US 2017/0011996), Wada (US 2019/0081062), Natsume (US 2006/0284231), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 2 (from which claim 3 depends), wherein the intermediate Insulation layer includes a plurality of patterns spaced apart from each other in a third direction substantially parallel to the upper surface of the first substrate and substantially perpendicular to the first direction.
Regarding Claim 14, wherein the contact plug structure extends between the first and second intermediate insulation layers, and does not contact the first and second intermediate insulation layers.
Regarding Claim 17, an insulating interlayer pattern on the intermediate insulation layer at the same level as the second substrate, the first contact plug extending in the second direction through the second insulating interlayer and the insulating interlayer pattern, the first contact plug being electrically connected to the circuit pattern.
Regarding Claim 21, further comprising a second contact plug extending in the second direction from a bottom surface of the second substrate to be electrically connected to the circuit pattern.	Regarding Claim 25, wherein the first intermediate insulation layer includes a plurality of patterns spaced apart from each other in a third direction substantially parallel to the upper surface of the first substrate and substantially perpendicular to the first direction.	Regarding Claim 39 (from which claim 40 depends), a second contact plug extending through the second insulating interlayer and the intermediate insulation layer, the second contact plug being electrically connected to a second lower wiring of the lower wirings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




		
/G.G.R/Examiner, Art Unit 2819

/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819